Exhibit QUEST CAPITAL CORP. Unaudited Interim Consolidated Financial Statements March 31, 2009 (Expressed in thousands of Canadian dollars) Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at March 31, 2009 with comparative figures for December 31, 2008 and March 31, (Expressed in thousands of Canadian dollars) March 31, 2009 December 31, 2008 March 31, 2008 $ $ $ assets Cash deposits 3,875 1,621 1,894 Restricted cash (note 5) 2,906 4,014 8,598 Loans receivable (note 6) 370,382 372,084 327,087 Income tax receivable 91 190 - Future income tax (note 11) 4,232 4,944 3,552 Premises and equipment (note 7) 841 862 866 Other assets 497 540 494 382,824 384,255 342,491 liabilities Accounts payable and accrued liabilities (note 12) 2,694 3,079 6,628 Revolving debt facility (note 8) 46,323 50,153 39,917 Income tax payable - - 165 Future income tax (note 11) 749 841 893 Preferred share liability (note 10) 38,863 38,724 - Asset retirement obligation (note 9) 433 459 553 89,062 93,256 48,156 shareholders’ equity Share capital(note 10) 208,341 207,161 207,161 Contributed surplus (note 10) 8,154 7,954 7,206 Retained earnings 77,267 75,884 79,968 293,762 290,999 294,335 382,824 384,255 342,491 Commitments and contingencies (notes 6(e) and 13) Subsequent events (note 20) Approved by the Board of Directors “Stephen C. Coffey”Director Stephen C. Coffey “A. Murray Sinclair”Director A. Murray Sinclair The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 2 Quest Capital Corp. Unaudited Interim Consolidated Statements of Retained Earnings For the three months ended March 31, 2009 and 2008 (Expressed in thousands of Canadian dollars) 2009 2008 $ $ Retained earnings – beginning of period 75,884 76,539 Net income for the period 1,383 7,099 Dividends - (3,670 ) Retained earnings – end of period 77,267 79,968 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 Quest Capital Corp. Unaudited Interim Consolidated Statements of Income and Comprehensive Income For the three months ended March 31, 2009 and 2008 (Expressed in thousands of Canadian dollars, except per share amounts) 2009 2008 $ $ Interest income 8,697 11,000 Interest expense (2,124 ) (423 ) Net interest income 6,573 10,577 Provision for loan losses (note 6(d)) (2,597 ) (204 ) Net interest income after provision for loan losses 3,976 10,373 Other income Syndication fees (note 12) 13 251 Net interest and other income 3,989 10,624 Non-interest expense Salaries and benefits 874 736 Bonuses - 505 Stock-based compensation (note 10(e)) 200 272 Office and other 401 586 Legal and professional services 222 722 Regulatory and shareholder relations 96 203 Directors’ fees 45 53 Resource asset related expenses 85 63 1,923 3,140 Income before income taxes 2,066 7,484 Income tax expense (note 11) Current 94 64 Future 589 321 683 385 Net income for the period 1,383 7,099 Other comprehensive income - - Comprehensive income for the period 1,383 7,099 Earnings per share Basic 0.01 0.05 Diluted 0.01 0.05 Weighted average number of shares outstanding Basic 147,913,521 146,789,711 Diluted 147,913,521 147,716,083 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Quest Capital Corp. Unaudited Interim Consolidated Statements of Cash Flows For the three months ended March 31, 2009 and 2008 (Expressed in thousands of Canadian dollars) 2009 2008 $ $ Cash flows from operating activities Net income for the period 1,383 7,099 Adjustments to determine net cash flows relating to operating items: Amortization of premises and equipment 89 76 Future income taxes 589 321 Stock-based compensation 200 272 Provision for loan losses 2,597 204 Amortization of deferred interest and loan fees (950 ) (1,650 ) Deferred interest and loan fees received 173 2,556 Amortization of financing costs 309 81 Accretion expense 7 9 Expenditures for reclamation and closure (33 ) (28 ) Decrease (increase) in prepaid and other 74 (120 ) Increase (decrease) in accounts payables and accrued liabilities 794 (452 ) Decrease in income tax receivable 99 - Decrease in income tax payable - (23 ) 5,331 8,345 Cash flows from (used in) financing activities Dividends paid – common shares - (3,670 ) Revolving debt facility Advances 4,000 26,500 Repayments (8,000 ) (11,000 ) Financing costs - (664 ) Repayment of other debt facility - (1,365 ) (4,000 ) 9,801 Cash flows from (used in) investing activities Activity in loans Funded (11,016 ) (61,693 ) Repayments 12,396 12,834 Other (1,497 ) (1,628 ) Purchases of premises and equipment (68 ) (102 ) Decrease in restricted cash 1,168 3,923 983 (46,666 ) Unrealized foreign exchange loss on cash held in foreign subsidiary (60 ) (70 ) Increase (decrease) in cash deposits 2,254 (28,590 ) Cashdeposits - beginning of period 1,621 30,484 Cashdeposits – end of period 3,875 1,894 Supplementary cash flow information (note18) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 Quest Capital Corp. Notes to the Unaudited Interim Consolidated Financial Statements For the three months ended March 31, 2009 (Expressed in thousands of Canadian dollars, except share capital information) 1NATURE OF OPERATIONS Quest Capital Corp.’s (“Quest” or the “Company”) business is to provide mortgage financings. The Company is a mortgage investment corporation (“MIC”) for Canadian income tax purposes.A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada). A MIC does not pay corporate-level income taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Dividend payments made to taxable Canadian shareholders are subject to Canadian tax as interest income. The Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of the issued and outstanding shares. 2BASIS OF PRESENTATION The accompanying financial information does not include all disclosures required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These interim unaudited consolidated financial statements should be read in conjunction with the Company’s 2008 audited annual financial statements and notes.Certain comparative figures have been reclassified to conform to the current period’s presentation. 3SIGNIFICANT ACCOUNTING POLICIES These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s audited annual financial statements, except as noted in Note 4 below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and include the Company’s accounts and those of its wholly-owned subsidiaries, QC Services Inc., Viceroy Capital Corp., Viceroy Gold Corporation and its 75% proportionate joint venture interest in the Castle Mountain property. 4CHANGE IN ACCOUNTING POLICIES Effective January 1, 2009, the Company adopted the Canadian Institute of Chartered Accountants (“CICA”) handbook section 3064 “Goodwill and Intangible Assets”. The adoption of this standard did not impact the Company’s balance sheet or statement of income. 6 Quest Capital Corp. Notes to the Unaudited Interim Consolidated Financial Statements For the three months ended March 31, 2009 (Expressed in thousands of Canadian dollars, except share capital information) 5RESTRICTED CASH Restricted cash comprises: March 31, 2009 December 31, 2008 March 31, 2008 $ $ $ Castle Mountain 1,603 1,755 1,955 Interest on loans receivable (held in trust) 1,303 2,259 6,643 Total 2,906 4,014 8,598 a)Castle Mountain Pursuant to an agreement among the partners of the Castle Mountain property, the Company is required to set aside restricted cash of US$1,271 ($1,603) as at March 31, 2009 (December 31, 2008 - US$1,441 ($1,755), March 31, 2008 US$1,902 ($1,955)) in a fund to fulfill reclamation and closure obligations at its’ Castle Mountain property. b)Interest on loans receivable (held in trust) Certain of the Company’s loan agreements permit the Company to withhold a portion of the total loan receivable amount in trust as interest reserves.These amounts are applied as interest payments become due.Amounts held in trust relating to unearned interest are reported as restricted cash. 6LOANS
